Citation Nr: 1612616	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus. 

2.  Entitlement to service connection for pancreatitis, secondary to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus, secondary to pancreatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to February 1971. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Board remanded this case for further evidentiary development.

The issues of entitlement to service connection for pancreatitis and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied entitlement to service connection for diabetes mellitus, and the Veteran did not appeal this decision. 

2.  Evidence received since the June 2002 rating decision relates to the basis for the prior denial. 


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the June 2002 rating decision with regard to entitlement to service connection for diabetes mellitus is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treating as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In June 2002, the Veteran's claim for entitlement to service connection for diabetes was denied by the Waco, Texas RO, as there was no evidence of a diabetes diagnosis for the Veteran.  That decision was final.  See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103.

In January 2009, the Veteran submitted additional evidence relevant to his claim.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence received since the June 2002 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, the Veteran submitted numerous VA records, all of which repeatedly documented his diabetes diagnosis.  This new evidence clearly addresses the reasons for the previous denial, that is, no evidence of a diabetes diagnosis.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

The application to reopen the claim of entitlement to service connection for diabetes mellitus is granted. 


REMAND

Regrettably, another remand is necessary because the record obtained pursuant to the Board's August 2013 remand is still incomplete.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders" and that the Board errs when it fails to ensure compliance with the terms of the remand).

Specifically, in the August 2013 remand, the Board directed the RO to obtain records from "Scott and White" medical providers-providers from whom the Veteran sought treatment in 1995.  A thorough review of the record indicates that these records are still not included with the record.  Although the record demonstrates the RO requested the address of the medical provider from the Veteran, there is no indication of a response from the Veteran, a follow-up from the RO, or a formal finding that the records were unavailable.  In the remand, the Board clearly stated that the record must either contain the sought-after records or a finding of unavailability.  The RO did neither. 

As the RO has not complied with the Board's August 2013 remand orders, another remand is in order, to ensure the Veteran is provided with compliance with these orders and a complete record.  See 38 C.F.R. § 3.159(c)(1) (laying out the requirements of VA's duty to assist with regard to obtaining evidence not in the custody of a federal department or agency). 

The Board notes that the claims for diabetes mellitus and pancreatitis are inextricably intertwined, as the Veteran has alleged that they might be causally related with one another.  The development requested in the pancreatitis claim must be completed prior to the adjudication of the diabetes claim, as adjudication of the pancreatitis claim may affect the adjudication of the diabetes claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain the specific names and addresses of his private medical providers for the disorder on appeal.  Following the Veteran's release of these private treatment records, obtain and associate the records, to include the records from Scott and White medical providers in Belton, Texas.

If no new records are associated with the claims file, a written determination should be included in the claims file. 

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


